Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of aligning a laser module to an optical path to a build plane in a three-dimensional printer, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/21/2020.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  The generic placeholder and functional language outlined for each limitation below are denoted by a bold generic placeholder and underlined functional language. The limitations and corresponding structure in the specification are as follows:    
For the purpose of examination, the limitation “a laser module for emitting a light beam" in Claim 1 Line(s) 3 will be read as "a laser" as is supported by the specification (Paragraph(s) 0016). Likewise, the “laser module” in Claim 1 Line(s) 3, Claim 1 Line(s) 10, and Claim 1 Line(s) 12 will be treated similarly.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 5-7, and 9-17 is/are rejected under 35 U.S.C § 103 as being obvious over Allenburg-Rabe (WO-2018086996-A1), hereinafter referred to as Allenburg-Rabe, in view of Wagner (US-
Regarding Claim 1, Allenburg-Rabe teaches a three-dimensional printing system for solidifying a build material at a build plane in a layer-by-layer manner (The examiner considers this limitation is intended use because the prior art structure is capable of performing the intended use. See MPEP 2111.02. However, please see Paragraph(s) 0008 where the invention is directed to a scanner device that irradiates powder layers by laser beam.) comprising:
a laser module (laser beam)  for emitting a light beam along a main optical path from the laser module to the build plane (see where the scanner device has a laser beam, Paragraph(s) 0024);
a scan module (scanner devices) including a motorized mirror and a sensor (see where the scanner devices have a retroreflector and a detector, Paragraph(s) 0024; and see where the scanner device arranges the retroreflector in the processing field, abstract; and see where it is known in the art to move the scanner mirror (retroreflector) and the position of the laser beam to reduce geometric errors through calibration, Paragraph(s) 0003; and see where the scanner devices are known to be actuated, Paragraph(s) 0003; and see where the scanner device is arranged in the processing field in an automated manner for example by a pivotable and/or slideable arm, Paragraph(s) 0011; and see where the retroreflector can be moved over the processing field even during calibration, Paragraph(s) 0013; and see where the beam splitter is on the detector and the beam splitter can have a highly reflective dielectric coating, Paragraph(s) 0030. The examiner would like to note that the deflection mirror 9 is a part of the beam splitter, Paragraph(s) 0037.)
the motorized mirror including a substrate with an optical coating (see where the deflection mirror 9 has a dielectric coating, Paragraph(s) 0037) that reflects at least 90% of the light beam power such that the mirror transmits no more than 10% of the light beam power to the build plane as a primary light beam(see where the beam splitter on the detector has a highly reflective dielectric coating which only a small proportion of the intensity of the laser radiation is transmitted by the detector, Paragraph(s) 0030; and see where the dielectric coating has a reflectance of 99.9%, Paragraph(s) 0037; thus the dielectric coating reflects 0.1%.),
and transmits a remainder of the light beam power along a secondary optical path to the sensor(see where the beam splitter on the detector receives a small proportion of the laser radiation, Paragraph(s) 0030); and
a controller configured to:
operate the laser module to emit the light beam along the main optical path to the motorized mirror (see where the controller specifies a target position of the additional laser beam in the processing field, Paragraph(s) 0032);
operate the scan module including the motorized mirror to scan the primary light beam over the build plane (see where the controller specifies a target position of the additional laser beam in the processing field, Paragraph(s) 0032);
analyze a signal from the sensor receiving the remainder of the light beam power(see where the scanner device is corrected by the controller, Paragraph(s) 0043; ansd see where the centroid of the intensity distribution of the detected laser radiation forms a retroreflector position, Paragraph(s) 0045)
based upon the analysis, estimate a calibration error for the laser module (see where the controller is configured to correct the specified target position on the basis of  the determined actual position, Paragraph(s) 0025). 
The following is a quotation from MPEP 2114.04 which forms the basis for all legal precedent as a source of supporting rationale in this Office action. In this instance, the facts in the legal decision are sufficiently similar to those in the instant application; thus, the examiner may use the rationale used by the court. The examples directed to various common practices which the court has held as to require only ordinary skill in the art and hence are considered routine expedients are discussed below:
In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988) 
The court held that using a known technique that the gap between the prior art and the respondent’s system is not so great as to render the system nonobvious to one reasonably skilled in the art.  See MPEP 2114.04 D titled “Applying a Known Technique to a Known Device (Method, or Product) Ready for Improvement to Yield Predictable Results”. 

Allenburg-Rabe discloses the claimed invention except for the motorized mirror. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a motor to actuate the mirror, since it has been held that a mere substitution to yield predictable results is a product of ordinary skill and common sense. One would have been motivated to use a motor for the mirror for the purpose of actuation. Further in support of this obviousness rejection, Wagner teaches that  use of a motor for actuation/movement of mirrors is not only compatible, but is also common in the art of rotary scanning mirrors as supported by Allenburg-Rabe (see where the reflection mirror is rotated by a galvanometric motor to cause deflection of the laser beam, Wagner Paragraph(s) 0006), for the purpose of “rotation of the Y deflection mirror”( Wagner Paragraph(s) 0006).
	
Regarding Claim 2, Allenburg-Rabe teaches the three-dimensional printing system of Claim 1,
 wherein the optical coating transmits between 0.1 and 4.0 percent of the light beam power (see where the dielectric coating has a reflectance of 99.9%, Paragraph(s) 0037; thus the dielectric coating reflects 0.1%)
Regarding Claim 5, Allenburg-Rabe teaches the three-dimensional printing system of Claim 1,
 wherein the substrate includes a front side and a back side (see where the calibration element has a retroreflective foil with a highly precise mask, Paragraph(s) 0019, and the mask has an absorbent surface region, Paragraph(s) 0019),
the back side including an opaque feature (The examiner considers that the absorbent surface region is opaque because it is describing a light absorbent nature as non-retroreflective. It is known that opaque objects absorb light such that light cannot shine through them.).
Regarding Claim 6, Allenburg-Rabe teaches the three-dimensional printing system of Claim 5,
 wherein the opaque feature includes a plurality of features (see where the absorbent surface region has multiple regions, Paragraph(s) 0019). 
Regarding Claim 7, Allenburg-Rabe teaches the three-dimensional printing system of Claim 5,
 wherein the opaque feature is a reflective dot (see where the retroreflector foil may have a microscopic ball, Paragraph(s) 0029). 
Regarding Claim 9, Allenburg-Rabe teaches the three-dimensional printing system of Claim 1,
 wherein the motorized mirror includes two motorized mirrors including an X-mirror and a Y-mirror for scanning the light beam over the build plane (see where the invention has two scanner mirrors, Paragraph(s) 0016; and see where there is an additional scanner device 13a and a deflection mirror 9a, Paragraph(s) 0053),
the mirrors individually have associated sensors including an X-sensor and a Y-sensor to receive transmitted light from the X-mirror and the Y-mirror respectively and to provide separate signals to the controller (see where each irradiation device has a scanner device that is  able to be operated simultaneously and actuated independently of one another, Paragraph(s) 0023)
Regarding Claim 10, Allenburg-Rabe teaches the three-dimensional printing system of Claim 9,
wherein the controller analyzes the signals from the sensors to determine at least two different calibration parameters (see where the controller analyzes the target position and the actual position, Paragraph(s) 0032). 
Regarding Claim 11, Allenburg-Rabe teaches the three-dimensional printing system of Claim 1,
 wherein the controller is configured to analyze an intensity distribution of the transmitted light and to determine a focus error for the laser module (see where the actual position of the laser beam in the processing field is determined on the basis of a difference in the intensity of the detected laser radiation, Paragraph(s) 0020). 
Regarding Claim 12, Allenburg-Rabe teaches the three-dimensional printing system of Claim 1, 
wherein the light beam converges along the primary optical path between the mirror and the build plane and along a secondary optical path from the mirror to the sensor (see Figure(s) 2 where the light beams converge between the retroreflective mirror and the build plane). 
Regarding Claim 13, Allenburg-Rabe teaches the three-dimensional printing system of Claim 12,
 wherein the beam diameter at the sensor is substantially the same as the beam diameter at the build plane (see where the beam diameter is the same width throughout, Figure(s) 2). 
Regarding Claim 14, Allenburg-Rabe teaches the three-dimensional printing system of Claim 12,
 further comprising a converging optical element between the mirror and the sensor to shorten a physical length of the secondary optical path (see where there is a lens 21 that converges the optical element between the mirror and the sensor, Figure(s) 2). 
Regarding Claim 15, Allenburg-Rabe teaches the three-dimensional printing system of Claim 1,
 wherein the controller is configured to send an alert to a user interface when the calibration error exceeds a threshold (see where the target position and the actual position are determined, Paragraph(s) 0008, and see where the values are displayed on a measurement computer, Paragraph(s) 0044). 
Regarding Claim 16, Allenburg-Rabe teaches the three-dimensional printing system of Claim 15,
 wherein the alert includes instructions for manually correcting the calibration error (see where the retroreflector can be manually introduced in the processing chamber and arranged in the processing field, Paragraph(s) 0010). 
Regarding Claim 17, Allenburg-Rabe teaches the three-dimensional printing system of Claim 1,
 wherein the controller is configured to automatically operate an adjustment mechanism to correct the calibration error (see where the retroreflector is arranged in the processing field in an automated manner, Paragraph(s) 0011). 

Claim(s) 3-4 is/are rejected under 35 U.S.C § 103 as being unpatentable over Allenburg-Rabe an Yager further in view of Govorkov (US-20020101900-A1), hereafter referred to as Govorkov.  
Regarding Claim 3, Allenburg-Rabe teaches the dielectric coating (Paragraph(s) 0037) and the three dimensional printer; however, Allenburg-Rabe does not teach the following limitation(s):
 wherein the optical coating transmits between 0.2 and 2.0 percent of the light beam power
Govorkov teaches the use of an optical coating with a different reflectance for improved photolithographic applications:
wherein the optical coating transmits between 0.2 and 2.0 percent of the light beam power (see where the optical coating transmits around 1%, Paragraph(s) 0098)
Allenburg-Rabe and Govorkov are analogous in the field of beam splitters with optical coatings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify Allenburg-Rabe'(s) dielectric coating with Govorkov'(s) dielectric coating, because it is optimum for photolithographic applications (Paragraph(s) 0098). The examiner considers that different coatings may be employed dependent on the type of laser being used, such as that for photolithographic applications. 
Regarding Claim 4, Allenburg-Rabe teaches the three-dimensional printing system of Claim 1,
 wherein the optical coating transmits about one percent of the light beam (see where the optical coating transmits around 1%, Paragraph(s) 0098). 
For further analysis of Claim 4, please see the rejection for Claim 3.

Claim(s) 8 is/are rejected under 35 U.S.C § 103 as being unpatentable over Allenburg-Rabe and Yager further in view of Bernardini (US-20040217260-A1), hereafter referred to as Bernardini.  
Regarding Claim 8, Allenburg-Rabe teaches the three-dimensional printing system of Claim 5,
However, Allenburg-Rabe does not teach the following limitations:
 wherein the transmitted light includes a shadow formed by the opaque feature,
the controller analyzes the transmitted light and compares a centroid of the shadow relative to a centroid of the transmitted light to determine an alignment error of the light beam relative to the mirror. 
While Allenburg-Rabe teaches the opaque feature, controller, and centroid of the laser, the examiner notes that in the art of additive manufacturing with lasers and calibration of lasers typically involves reducing shadows between the beam splitter and the detector or sensor. However
wherein the transmitted light includes a shadow formed by the opaque feature (see where the shadow is casted onto the calibration target, Paragraph(s) 0015, and see where the center-to-center spacing is used for light source calibration, Paragraph(s) 0049, and see where a computer program calculates the location of a light source as a point of intersection of the plurality of lines, Claim 15)
the controller analyzes the transmitted light and compares a centroid of the shadow relative to a centroid of the transmitted light to determine an alignment error of the light beam relative to the mirror (see where the lines are interpolated to determine the location of the light source, Claim 14, and see where the computer program determines a correction factor between the difference between the light source emission distribution and the ideal light source emission distribution).  The examiner notes that the use of the center of a shadow and the light source emission distribution is used to calibrate, the use of error in calibration is inherent in the art as there is a calculated expected light source distribution and the actual light source distribution.
Allenburg-Rabe and Bernardini are analogous in the field of light calibration techniques. It would have been obvious to one of ordinary skill in the art before the effective filing date of the Claimed application to modify Allenburg-Rabe'(s) controller and sensor with Bernardini'(s) controller with shadow detection, because in the art of calibrating lasers for 3D printing, it is necessary to reduce the negative effects of shadowing on sensors. It would have been obvious to use the method of Bernardini to improve calibration and solve the problem of time consuming calibration techniques (Paragraph(s) 0013).



Response to Arguments
CLAIM REJECTIONS – 35 USC § 103
The examiner would like to thank the applicant for the amendments filed 11/19/2021.  The amendments change the scope of the claim because the applicant added the limitation(s) of "an optical coating that reflects at least 90% of the light beam power to the build plane as a primary light beam and transmits a remainder of the light beam power along a secondary optical path to the sensor", " operate the scan module including the motorized mirror to scan the primary light beam over the build plan", and "analyze a signal from the sensor receiving the remainder of the light beam power".  See MPEP 706.07(a) titled “Final Rejection, When Proper on Second Action”. 

Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive. 
 Applicant’s Remark:
 Allenburg-Rabe does not disclose a dual function motorized scanner mirror with the partially reflective coating.
Examiner’s Response:
 Allenburg-Rabe in view of Wagner does disclose a motorized scanner mirror with a partially reflective coating.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a three-dimensional printing system… consisting of:) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
UNDERWOOD (US-20110001952-A1) teaches a motorized mirror with a partially reflective coating and sensor (Figure(s) 1 and abstract).
DAVE (US-9999924-B2) teaches a motorized mirror with a partially reflective coating and sensor (Figure(s) 1 and abstract).
KRAMER (US-20190217422-A1) teaches a motorized mirror and a partially reflective coating and sensor (Figure(s) 9).
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-7424.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        

                                                                                                                                                                                              
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743